Title: To George Washington from Samuel Chase, 20 April 1778
From: Chase, Samuel
To: Washington, George



Dear Sir
York Town [Pa.] April 20 1778

I wish some Mode could be adopted to procure the Release of our Subjects, w⟨ho⟩ are taken by the Enemy, not in Arms. Th⟨e⟩ Situation is truly distressing. Humanity and Policy combine to urge Us to take some speedy and effectual Measures to obtain their Discharge but one of two Modes occurs to Me, either to declare them not Objects of Capture, or to seise the Friends of Great-Britain, and detain them to redeem ours with the Enemy.
The Case of Mr Gunning Bedford is attended with some particular Circumstances. he was taken by a Party of our Enemy 13th of February, and has been confined in the New Jail ever since, and even threatened with Punishment as a Robber for stopping some People carrying provisions into the City. I am informed General Howe will exchange him for one——Cook, in Northumberland County.
I beg Leave to solicit your favor for Mr Bedford, he formerly held the Commission of Muster Master General, and by his Conduct can expect no favor from the Enemy.
I beg your Acceptance of my best Wishes for your Health & Happiness and You may be assured that I am Your Affectionate and Obedient Servant

Saml Chase

